 


110 HR 2336 IH: To amend title 35, United States Code, relating to the funding of the United States Patent and Trademark Office.
U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2336 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2007 
Mr. Berman (for himself, Mr. Smith of Texas, Mr. Conyers, Mr. Coble, Mr. Boucher, Mr. Sensenbrenner, Ms. Zoe Lofgren of California, and Mr. Chabot) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 35, United States Code, relating to the funding of the United States Patent and Trademark Office. 
 
 
1.Patent and Trademark Office funding 
(a)FundingSection 42 of title 35, United States Code, is amended— 
(1)in subsection (b), by striking Appropriation; and  
(2)in subsection (c), in the first sentence— 
(A)by striking To the extent and all that follows through fees and inserting Fees; and  
(B)by striking shall be collected by and shall be available to the Director and inserting shall be collected by the Director and shall be available until expended. 
(b)Effective date 
(1)In generalThe amendments made by subsection (a) shall take effect on October 1, 2007. 
(2)Termination of appropriationThe provisions of any appropriation Act that make amounts available pursuant to section 42(c) of title 35, United States Code, and are in effect on the effective date set forth in subsection (a) shall cease to be effective on that effective date.  
 
